      8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 1 of 10 - Page ID # 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TIARA V. OLLBERDING,                      ) CASE NO. _______________
                                          )
        Plaintiff,                        )
                                          )
vs.                                       )        COMPLAINT
                                          ) AND REQUEST FOR JURY TRIAL
GOODWILL INDUSTRIES, INC.,                )
a Nebraska non-profit corporation,        )
                                          )
        Defendant.                        )

        COMES NOW the Plaintiff and for her cause of action against the Defendant,

states and alleges as follows, to-wit:

                                     INTRODUCTION

        1.      Tiara V. Ollberding (“Ollberding”), is a former employee of Goodwill

Industries, Inc. (“Goodwill”).

        2.      Ollberding was hired by Goodwill Industries in February of 2019 as a Work

Experience Trainer.

        3.      Ms. Ollberding’s job involved assisting special needs program participants

with work training and effectively as a manager for them.

        4.      Throughout the course of her employment, Ms. Ollberding consistently

received positive reviews up until reporting discrimination and harassment by her direct

supervisor.

        5.      Following her complaint, Ollberding began to receive negative performance

evaluations and ultimately was suspended from her work and constructively discharged.
    8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 2 of 10 - Page ID # 2



                                          PARTIES

       6.      Ollberding incorporates by reference herein paragraphs 1-5 above as if fully

set forth herein.

       7.      Ollberding is a native Hawaiian, and a citizen and residence of Sarpy

County, Nebraska.

       8.      Goodwill is a Nebraska non-profit corporation with its principle office located

at 4805 North 72nd Street, Omaha, Nebraska, 68134.

                                VENUE AND JURISDICTION

       9.      Ollberding incorporates by reference herein paragraphs 1-8 above as if fully

set forth herein.

      10.      This matter arises under both state and federal law.           This Court has

jurisdiction of this matter pursuant to 28 U.S.C. §1331, based on Ollberding’s federal

claims.

      11.      This Court has supplemental jurisdiction over Ollberding’s state law claims

pursuant to 28 U.S.C. §1367, as the state law claims are so interrelated with the federal

question which grants this Court original jurisdiction.

      12.      Pursuant to 28 U.S.C. §1391(b)(2) venue is proper in this jurisdiction as the

state of Nebraska is the judicial district in which a substantial part of the events giving rise

to Ollberding’s claims arose.

                                FACTUAL BACKGROUND

      13.      Ollberding incorporates by reference herein paragraphs 1-12 above as if set

forth fully herein.




                                               2
   8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 3 of 10 - Page ID # 3



      14.    Goodwill hired Ollberding in February, 2019. Ollberding’s first day of work

was February 26, 2019.

      15.    On her first day Ollberding met with Kristin Janette (“Janette”).

      16.    Janette began training Ollberding at that time. While in the course of

training Ollberding, Janette took excessive amounts of time off to deal with family issues

and personal errands while encouraging Ollberding to cover for her. While being trained

by Janette, Janette would frequently use intimidation along with ridicule, mockery, and

disparaging comments to intimidate Ollberding and to interfere with Ollberding’s work

performance and ability to succeed.

      17.    On a number of occasions between February 26, 2019, and March 6, 2019,

Ollberding informed Janette that her conduct was offensive, unwelcome and that

Ollberding was requesting that Janette stop.

      18.    In addition to addressing matters directly with Janette, Ollberding also

approached her immediate supervisor, Kari Hansen (“Hansen”), and verbally reported

concerns.

      19.    Ollberding’s attempts to diffuse the situation without a written complaint to

her supervisor was unsuccessful.

      20.      On March 1, 2019, Hansen had visited Ollberding for supervisory work and

asked Ollberding if she was Hispanic. Hansen said she could not remember and said

that she looked Latino. Ollberding informed Hansen that she was not Latino and that she

was, in fact, Native Hawaiian.




                                            3
   8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 4 of 10 - Page ID # 4



      21.    On March 6, 2019, Ollberding sent a letter to Hansen along with two other

work experience coordinators, Samuel Comfort (“Comfort”) and Courtney Cale (“Cale”).

In the letter Ollberding detailed the number of experiences with Janette including:

             a.     that Janette had told Ollberding that no one was happy that

                    Ollberding was hired and that some of the other Work

                    Experience Trainers were intentionally being unwelcoming

                    toward Ollberding because of this;

             b.     repeatedly telling Ollberding that the job was not a good fit for

                    Ollberding and that, in fact, was a better fit for Janette;

             c.     threatening Ollberding about how many good staff members

                    had been fired and how toxic Goodwill was as a place to work;

                    and

             d.     Janette’s withholding of information as it pertains to training,

                    specifically training on database programs and refusing to

                    provide additional detailed information on work tasks.

      22.    Following the March 6, 2019, email Ollberding had a meeting with Comfort

as well as Goodwill’s Human Resources Director, Jennifer Rohr (“Rohr”) and Tobi

Mathouser (“Mathouser”), Goodwill’s Director of Mission Advancement.

      23.    Following Ollberding’s March, 2019, email, Goodwill conducted an internal

investigation which was completed on March 12, 2019.

      24.    The March 12th meeting occurred at 9:00 a.m.

      25.    Between the time Ollberding’s email was sent and the meeting was held

between Ollberding and Goodwill’s staff, only three business days had passed. The only



                                             4
   8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 5 of 10 - Page ID # 5



outcome of the investigation and meeting was that Janette would be prohibited from

working at Ollberding’s training center.

      26.     Subsequent to the meeting, Ollberding received an email from Rohr stating

that if it was possible, Goodwill would find a different sub for the training center but was

not assuring that Janette would not attend when needed.

      27.     Following this meeting, again, Hansen inquired about Ollberding’s race.

      28.     Following the meeting in March, 2019, Ollberding began to receive

conflicting responses as to reporting of sexual harassment of Goodwill employees by

customers. Additionally, Ollberding was effectively reprimanded for following some of the

procedures which she had been required to follow.

      29.     Following the conflicting details, a student was withdrawn from the program

and Ollberding’s work force site.

      30.     On May 13, 2019, following a meeting with Goodwill staff, Ollberding was

presented with a Corrective Action Counseling Form. The Corrective Action Counseling

Form was a direct result of conflicting command which Ollberding had received.

      31.     Ordinarily, Ollberding’s position was only during the school year; however,

she had been given a position with Goodwill over the summer months as well handling

similar job responsibilities as a Work Experience Trainer.

      32.     On May 20, 2019, Ollberding attended an exit interview for a student.

During that exit interview the student’s mother informed Ollberding, as well as other

Goodwill staff members, that the student would not be participating in the Goodwill

program anymore as a result of interactions with Janette.




                                             5
    8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 6 of 10 - Page ID # 6



        33.    Following the May 20, 2019, meeting, Janette continued to be an employee

of Goodwill.

        34.    On May 29, 2019, Ollberding was called in to a meeting with Mathouser and

Rohr. A number of concerns were addressed with Ollberding including those related to

Ollberding’s communication with school personnel from the schools which Goodwill works

with.

        35.    During the course of the meeting Ollberding did her best to respond to

allegations raised against her and, additionally, sent subsequent written follow-up. At the

conclusion of that meeting, Ollberding was told that an investigation was going to be

conducted and that during the pendency of that investigation, Ollberding was to be

suspended.

        36.    As a result of her past treatment with Goodwill, particularly the handling of

the situation with Janette and the conflicting reports that she had received regarding how

to do certain aspects of her job, including reporting, Ollberding felt that the investigation

would ultimately just be used as grounds for further harassment of her as well as

intimidation and that ultimately she would be removed regardless of the result of the

investigation. At that time, Ollberding submitted her resignation.

        37.    Ollberding offered her resignation effective the following day and returned

to work to collect personal belongings as well as to finalize aspects such as payroll.

        38.    Ollberding was not permitted to ensure that her timecard was completed.

Ollberding was not permitted to make certain that all work required of her in the databases

were completed.




                                             6
    8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 7 of 10 - Page ID # 7



      39.      Ollberding was also not permitted to send an email to her coworkers

announcing her farewell as all other employees had been permitted to do.

      40.      The information regarding the complaints by certain individuals is directly

contradicted performance evaluations which Ollberding had received previously from the

same individuals.

      41.      On virtually all student evaluations, Ollberding was given excellent reviews

and certain evaluations even noted that Goodwill improved once Ms. Ollberding arrived.

      42.      In addition to the discrimination faced by Ollberding, Ollberding also was

frequently not paid for breaks and was not permitted to take lunches but was not paid in

compensation of the lunches.       At all times, Ollberding was a salaried, non-exempt

employee.

      43.      Ollberding timely filed the charge of discrimination with the Nebraska Equal

Opportunity Commission.

      44.      The NEOC has issued its right to sue letter on June 19, 2019.

                                         CLAIM I

            GOODWILL VIOLATED STATE AND FEDERAL LAW BY SUBJECTING

            OLLBERDING TO DISCRIMINATORY TREATMENT DURING THE COURSE

            OF HER EMPLOYMENT 42 U.S.C. §2000 E-2 ET.SEQ.; NEB. REV. STAT.

            §48-1101 ET. SEQ.

      45.      Ollberding incorporates by reference herein paragraphs 1-44 above as if set

forth fully herein.




                                             7
    8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 8 of 10 - Page ID # 8



      46.      Pursuant to Title VII, it is unlawful for an employer to discharge an individual

or otherwise discriminate against an individual with respect to that individual’s “race, color,

religion, sex or national origin….” 42 U.S.C. §2000 e-2.

      47.      Likewise, Nebraska law makes it unlawful to discharge an individual or

discriminate against an individual based upon their “race, color, religion, sex, disability,

marital status, or national origin….” Neb. Rev. Stat. § 48-1104.

      48.      In this case, Goodwill, through the actions of its management team, violated

Title VII when it subjected Ollberding to different conditions of employment than applied

to its Caucasian employees.         Specifically, Ollberding and Janette faced different

repercussions for complaints when objectively Janette’s were far more severe and were

not contradicted by other evidence.

      49.      Goodwill had no legitimate reasons for subjecting Ollberding to harsher

conditions or more stringent treatment.

      50.      As a result of her treatment from Goodwill Ollberding has suffered mental

and emotional harm as well as a significant financial burden.

                                          CLAIM II

        GOODWILL VIOLATED FEDERAL AND STATE LAW BY FAILING TO

               COMPENSATE OLLBERDING FOR ALL HOURS WORKED

                  NEB. REV. STAT. §48-1228; 29 U.S.C. §201 ET. SEQ.

      51.      Ollberding incorporates herein by reference paragraphs 1-50 above as if set

forth fully herein.

      52.      Under Nebraska law, an employer is required to pay all wages due to their

employees on regular days as has been designated by the employer.



                                               8
    8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 9 of 10 - Page ID # 9



       53.     When an employee separates from an employer’s payroll, the employee is

entitled to their unpaid wages on the next regular payday or within two weeks of

termination, whichever is earlier.

       54.     Pursuant to federal law, an employee who works in excess of 40 hours per

week is entitled to payment at a rate of no less than 1.5 times their ordinary hourly rate.

       55.     Ollberding consistently worked in excess of 40 hours per week as she was

not permitted to take lunches or hourly breaks.

       56.     Ollberding was never paid for her time and a half.

       57.     When employees are required to institute a wage claim to collect back-owed

amounts under Nebraska law, they are entitled to attorney’s fees.

                                REQUEST FOR JURY TRIAL

       58.     Ollberding incorporates by reference herein paragraphs 1-57 above as if set

forth fully herein.

       59.     Ollberding hereby elects that the above-captioned proceeding be set for a

jury trial.

                                   REQUEST FOR RELIEF

       60.     Ollberding incorporates by reference herein paragraphs 1-59 above as if set

forth fully herein.

       61.     Ollberding requests judgment in her favor and awarding the following:

               i.     Damages for lost and future wages based upon the

                      discriminatory treatment suffered by Ollberding;

               ii.    Damages for emotional pain and suffering, inconvenience,

                      mental anguish, and loss of enjoyment of life;



                                               9
   8:19-cv-00400-RFR-SMB Doc # 1 Filed: 09/10/19 Page 10 of 10 - Page ID # 10



                  iii.   Punitive damages for Defendant’s knowing violation of state

                         and federal discrimination laws;

                  iv.    Costs and attorney’s fees as allow by law; and

                  v.     such other and further relief as the Court deems just and

                         adequate.

        Dated this 10th day of September, 2019.

                                                      TIARA V. OLLBERDING,
                                                      Plaintiff,



                                                      by: _/s/Zachary W. Lutz-Priefert______
                                                          Zachary W. Lutz-Priefert, #25902
                                                          Gross & Welch, P.C., L.L.O.
                                                          2120 So. 72nd Street, Suite 1500
                                                          Omaha, NE 68124
                                                          Telephone: (402) 392-1500
                                                          Facsimile: (402) 392-8101
                                                          zlutzpriefert@grosswelch.com
                                                          Attorneys for Plaintiff



14068-1/6FI9853




                                                 10
